 



Exhibit 10.2
AGREEMENT
     This agreement (this “Agreement”) is entered into on this 11th day of
August, 2005, by and between Cavco Industries, Inc. (“Cavco”) and Sean K. Nolen
(“Mr. Nolen”).
RECITALS:
     A. Mr. Nolen is an executive of Cavco. On or about June 30, 2003, Cavco and
Mr. Nolen entered into an Employment Agreement (the “Employment Agreement”).
     B. The parties mutually agree that it is in their respective best interests
to terminate the Employment Agreement and to agree to certain terms regarding
Mr. Nolen’s employment and compensation.
AGREEMENT:
          1. Termination of Employment Agreement. The Employment Agreement is
terminated as of the date hereof. In addition, Mr. Nolen desires to resign, and
hereby resigns, as an officer of Cavco, and as an officer, director, manager,
trustee or administrator (or in any other representative capacity) of or with
respect to any subsidiary, affiliate or employee benefit plan of Cavco, all
effective as of the date hereof. Immediately following the termination of the
Employment Agreement, Mr. Nolen is and will be an employee of Cavco through and
ending at the close of business on December 31, 2005, and in such capacity he
agrees to provide such services from time to time upon the request of Cavco as
Cavco deems necessary for the business or operations of Cavco or its
subsidiaries and which are related to the services he provided as an employee of
Cavco prior to the date of this Agreement. Mr. Nolen expressly waives and
releases Cavco from any and all payment obligations set forth in the Employment
Agreement.
          2. Base Salary. While Mr. Nolen is an employee of Cavco, Cavco agrees
that it will pay Mr. Nolen a base salary of $13,125.00 per month payable in
accordance with Cavco’s customary payroll practices.
          3. Consulting Services. During the three-month period following the
termination of Mr. Nolen’s employment with Cavco, Cavco agrees to retain
Mr. Nolen as a consultant, and Mr. Nolen agrees to provide consulting services
from time to time upon the request of Cavco as Cavco deems necessary for the
business or operations of Cavco or its subsidiaries, at a rate of $13,125.00 per
month payable in accordance with Cavco’s customary payroll practices. The
parties will work together to ensure that such consulting services do not
unnecessarily interfere with Mr. Nolen’s further employment and/or employment
opportunities. However, the retention of Mr. Nolen as a consultant is expressly
conditional on Mr. Nolen’s execution (and non-revocation) of (a) promptly after
execution of this Agreement, an additional full release and waiver of Cavco with
respect to claims relating to the Age Discrimination in Employment Act or
similar laws and (b) promptly after termination of employment from Cavco, an
additional general release and waiver of Cavco, in each case in form and
substance (including scope) satisfactory to Cavco and similar to the release set
forth in paragraph 4 hereof.

 



--------------------------------------------------------------------------------



 



          4. Release of Claims. In consideration of the promises and payments
set forth in this Agreement, Mr. Nolen, on behalf of himself and his heirs or
assigns, expressly releases Cavco and its affiliates, and their respective
directors, officers, employees, agents and representatives, from any and all
claims, complaints, causes of action, and demands of any kind, whether known or
unknown, which Mr. Nolen has, ever has had, or may have and which are based on
acts or omissions which Mr. Nolen knew or should have known about at the time of
the signing of this Agreement, including but not limited to any claims brought
under his Employment Agreement.
          This release is a FULL WAIVER AND RELEASE and includes, without
limitation, all rights and claims arising under Title VII of the Civil Rights
Act of 1964, as amended; the Americans with Disabilities Act; the Family and
Medical Leave Act; the Employee Retirement Income Security Act of 1974; the Fair
Labor Standards Act; the Age Discrimination in Employment Act; the
Rehabilitation Act of 1973; the Arizona Civil Rights Act; the Consolidated
Omnibus Budget Reconciliation Act; the Fair Labor Standards Act; the Arizona
Employment Protection Act; and/or any other federal, state, or local law or
regulation. This release also includes any contract or tort causes of action
arising from or in any way related to Mr. Nolen’s Employment Agreement or
employment relationship with Cavco or any of Cavco’s affiliates, including any
claims for wrongful discharge, retaliatory discharge, breach of contract, breach
of covenant of good faith and fair dealing and/or prima facie tort.
          5. Non-Compete. During the term of Mr. Nolen’s employment with Cavco
hereunder and during the 15-month period following the termination of
Mr. Nolen’s employment with Cavco, Mr. Nolen will not directly or indirectly
engage in (whether as an employee, consultant, proprietor, shareholder, partner,
director, or otherwise), or have any ownership interest in, or participate in
the financing, operation, management or control of any person, firm, corporation
or business that engages in designing, manufacturing or selling manufactured
housing, park model homes and/or cabins in the States of Arizona, California,
Nevada, New Mexico, Texas, Colorado or Utah or any other states where Cavco or
its affiliates do business or that otherwise directly or indirectly competes
with Cavco or its affiliates, absent Cavco’s prior written approval upon
instructions of its Board of Directors.
          6. Non-Solicitation. During the term of Mr. Nolen’s employment with
Cavco hereunder and during the 15-month period following the termination of
Mr. Nolen’s employment with Cavco, Mr. Nolen will not (a) solicit or otherwise
induce any employee of Cavco or any of its subsidiaries to terminate his or her
service with Cavco or any such subsidiary or hire any person who was an employee
of Cavco or any of its subsidiaries, or (b) solicit or contact any manufactured
housing industry retailers, dealers, suppliers, customers or potential customers
on behalf of any corporation or other entity or any other person engaging in the
business of designing, manufacturing or selling manufactured housing, park model
homes and/or cabins.
          7. Amendment of Stock Option Agreement. Cavco and Mr. Nolen are
parties to a stock option agreement dated December 12, 2003 (the “Stock Option
Agreement”). Cavco and Mr. Nolen agree that the Stock Option Agreement is hereby
modified as follows: (a) the vesting schedule for the 50,000 shares that are
unvested as of the date hereof shall be amended, as of the date hereof, so that
15,000 of such shares shall vest on December 12, 2005,

2



--------------------------------------------------------------------------------



 



and the remaining 35,000 shares shall not vest and shall no longer become
exercisable, it being expressly agreed by Mr. Nolen that he hereby waives any
right to exercise the option for such 35,000 shares, (b) upon termination of
Mr. Nolen’s employment with Cavco, all vesting of any unvested shares under the
Stock Option Agreement shall cease immediately, (c) upon termination of
Mr. Nolen’s employment with Cavco for any reason other than cause (as specified
in paragraph 10 hereof), Mr. Nolen will continue to have the right to exercise
the option for all shares that are vested as of the date of the termination of
his employment for a period of (but not beyond) six months following such
termination (it being understood that upon a termination for cause, the option
will become null and void) and (d) in the event of Mr. Nolen’s death or
disability prior to December 12, 2005, the 15,000 shares will vest on
December 12, 2005, and these shares will be exercisable by Mr. Nolen’s heirs or
permitted assigns under the same terms included herein.* In all other respects,
the terms of the Stock Option Agreement remain in full force and effect.
          8. Confidential Information. The parties agree to keep the terms of
this Agreement confidential except that they may reveal its terms to immediate
family, tax advisors, legal counsel and as otherwise required by law or
regulation or as Cavco reasonably determines to be necessary in the conduct of
its business. Mr. Nolen also agrees that he will not, at any time, disclose or
reveal any trade secrets or other confidential or proprietary information
regarding Cavco or its subsidiaries or affiliates or their respective
businesses, operations or properties to any person, firm, corporation or other
entity.
          9. Governing Law. This Agreement is to be construed and interpreted in
accordance with the laws of the state of Arizona, except as federal law may
preempt those laws.
          10. Breach/Attorneys’ Fees and Costs. Mr. Nolen understands that his
employment and engagement as a consultant hereunder will not cease upon his
death or disability, and that Cavco will be entitled to terminate his employment
and his engagement as a consultant hereunder only for cause, which, for purposes
of this Agreement, shall be limited to theft, fraud or embezzlement or a
violation of this Agreement as provided in the next sentence. Mr. Nolen
understands that if he violates any of the terms of paragraph 5 or 6, or the
second sentence of paragraph 8, of this Agreement, payments under this Agreement
will cease and Cavco will be entitled to terminate Mr. Nolen’s employment and/or
engagement as a consultant hereunder and, in the case of a violation of
paragraph 5 or 6, to a refund from Mr. Nolen of all amounts paid to him under
this Agreement. In the event of any dispute regarding this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees and costs.
          11. Severability. In any event any provision of this Agreement shall
be held to be illegal, invalid or unenforceable for any reason, the illegality,
invalidity, or unenforceability shall not affect the remaining provisions, but
such illegal, invalid or unenforceable provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included. Mr. Nolen further agrees that:
 

*   The numbers of shares set forth above reflect the effect of the two-for-one
stock split of Cavco stock that occurred on January 31, 2005.

3



--------------------------------------------------------------------------------



 



(a) If the non-competition covenants contained in this Agreement should be held
by any court or other constituted legal authority to be void or unenforceable in
any particular area or jurisdiction, then he shall consider this Agreement to be
amended and modified with respect to that particular area or jurisdiction so as
to comply with the order or other constituted legal authority, and as to all
other areas and jurisdictions, the non-competition covenants contained herein
shall remain in full force and effect as originally written.
(b) If the non-competition covenants contained in this Agreement should be held
by any court or other constituted legal authority to be effective in any
particular area or jurisdiction only if said covenants are modified to limit
their duration or scope, then the non-competition covenants shall be amended and
modified with respect to that particular area or jurisdiction so as to comply
with the order of any court or other constituted legal authority, and as to all
other areas and jurisdictions, the non-competition covenants contained herein
shall remain in full force and effect as originally written.
(c) The covenants set forth herein are appropriate and reasonable when
considered in light of the nature and extent of the business of designing,
manufacturing or selling manufactured housing, park model homes and cabins as
conducted by Cavco and its subsidiaries. Mr. Nolen acknowledges that (i) Cavco
has a legitimate interest in protecting its business, (ii) the covenants set
forth herein are not oppressive to him and contain such reasonable limitations
as to time, scope, geographical area and activity, (iii) the covenants do not
harm in any manner whatsoever the public interest, and (iv) he has received and
will receive substantial consideration for agreeing to such covenants.
          12. Understanding Regarding Agreement. Mr. Nolen, by his execution of
this Agreement, vows that the following statements are true:
(a) That he has been given the opportunity to and has, in fact, read this entire
Agreement, that it is in plain language, and he has had all questions regarding
its contents answered to his satisfaction;
(b) That he has been given the FULL OPPORTUNITY TO SEEK INDEPENDENT ADVICE
AND/OR COUNSEL FROM AN ATTORNEY of his own choosing prior to execution of this
Agreement;
(c) That he fully understands the content of this Agreement and understands that
it is a FULL WAIVER OF ALL CLAIMS AGAINST CAVCO as set forth and defined by
paragraph 4 hereof;
(d) That this full waiver of all claims against Cavco as set forth and defined
by paragraph 4 hereof is given in return for valuable consideration as provided
under the terms of this Agreement;

4



--------------------------------------------------------------------------------



 



(e) That he fully understands that he is WAIVING ANY RIGHTS AND BENEFITS UNDER
HIS EMPLOYMENT AGREEMENT previously executed in exchange for the promises and
payments set forth in this Agreement.; and
(f) That he enters into this Agreement knowingly and voluntarily in exchange for
the promises referenced in this Agreement and that no other representations have
been made to him to induce or influence his execution of this Agreement, whether
written or oral, except as set forth above.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     In witness whereof, Mr. Nolen has executed this Agreement on this 11th day
of August, 2005.

                       
 
              By:   /s/ Sean K. Nolen
 
                                    Sean K. Nolen
 
                   

6



--------------------------------------------------------------------------------



 



     In witness whereof, Cavco has caused this Agreement to be executed by its
duly authorized officer, on this 11th day of August, 2005.

                       
 
                                    CAVCO INDUSTRIES, INC.
 
                   
 
              By:   /s/ Joseph H. Stegmayer
 
                                    Joseph H. Stegmayer, President
 
                   
 
                   
 
                 
 
                   

     

         
 
       
 
       
 
        
 
       
  
                     
 
       

7